Citation Nr: 1811986	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to January 1973. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the case in June 2016 for further development.  Additional medical evidence was obtained and new VA examinations were conducted in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  

The record reflects that the Veteran sought workman's compensation benefits and was admitted to the hospital for an injury he received at work in 2009.  He also reported some previous treatment during the 1970s for his neck, back, or shoulder injuries or pain, and right shoulder surgery and physical therapy in 2014.  As those records may be relevant to the issues on appeal, any records not already associated with the claims file should be obtained and associated with the claims file.

Additionally, the Veteran's wife submitted a statement in April 2013 describing some symptoms he experienced related to his shoulders, back, and neck after he separated from active duty service.  It is not clear from the record that this statement was reviewed by the examiner who conducted the September 2016 VA examination.

Accordingly, the case is REMANDED for the following actions:

1. The RO should make appropriate efforts to obtain records related to any claim for workman's compensation benefits that the Veteran has made related to his 2009 work-related injury and associate those records with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

2.  The RO should make appropriate efforts to obtain any medical records related to the Veteran's previous treatment for neck, back, or shoulder injuries or pain, to include the Veteran's reported 2014 right shoulder surgery and physical therapy, 2009 work related injury and hospitalization, and chiropractor treatment for his neck, back, and shoulders in the 1970s and associate those records with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

3. After completing the above development, the RO should obtain addendum opinions from the examiner who conducted the Veteran's September 2016 VA examinations, or another suitable examiner if that examiner is not available regarding following:

a) Whether it is at least as likely as not that any current left shoulder disability is related to the Veteran's active duty service.

b) Whether it is at least as likely as not that any current right shoulder disability is related to the Veteran's active duty service.

c) Whether it is at least as likely as not that any current cervical spine disability is related to the Veteran's active duty service.

A new examination should only be scheduled if the examiner deems one necessary

The examiner should discuss the Veteran's lay statements regarding the injury he suffered during service and Veteran's wife's lay statements regarding the history and chronicity of symptomatology, as well as all post-service medical treatment and injuries. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




